EXHIBIT 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
30, 2013, by and between AMBASSADORS GROUP, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 30, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.  Section 1.1 (a) is hereby amended by deleting “Twenty Million Dollars
($20,000,000.00)" as the maximum principal amount available under the Line of
Credit, and by substituting for said amount “Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00)."


2.  Section 1.1 (c) is hereby renumbered as Section 1.1 (d).


3.  The following is hereby added to the Credit Agreement as the new Section 1.1
(c):


“(c)           Limitation on Borrowings.  Outstanding borrowings under the Line
of Credit (including the face amount of any issued and undrawn Letters of Credit
and unreimbursed draws under any Letters of Credit), to a maximum of the
principal amount set forth above, shall not at any time exceed an aggregate of
fifty percent (50%) of Deployable Cash, with “Deployable Cash” as defined in
Section 4.9 (b) hereof.”


4.  Section 4.1 is hereby deleted in its entirety, and the following substituted
therefor:


“SECTION 4.1.                                PUNCTUAL PAYMENTS.  Punctually pay
all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein, and
immediately upon demand by Bank, the amount by which the outstanding principal
balance of any credit subject hereto at any time exceeds any limitation on
borrowings applicable thereto.”


5.  Section 4.9 is hereby deleted in its entirety, and the following substituted
therefor:
 
 
 
-1-

--------------------------------------------------------------------------------

 


“SECTION 4.9.                                FINANCIAL CONDITION.  Maintain
Borrower’s financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):


(a)           Tangible Net Worth not less than $40,000,000.00 at any time, with
“Tangible Net Worth” defined as the aggregate of total stockholders’ equity less
any intangible assets.


(b)           Deployable Cash not less than $0.00 at any time, with “Deployable
Cash” defined as cash and cash equivalents, available for sale securities,
prepaid program costs and expenses minus participant deposits, accounts payable,
accrued expenses, and other short-term liabilities (excluding deferred taxes)
and the current portion of long-term capitalized lease payments.”


6.           Section 5.2 and 5.3 are hereby deleted in their entirety, and the
following substituted therefor:


“SECTION 5.2.                                OTHER INDEBTEDNESS.  Create, incur,
assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, (b) any other liabilities of Borrower existing
as of, and disclosed to Bank prior to, the date hereof, (c) indebtedness of
Borrower contractually subordinated to Borrower's obligations to Bank on terms
and conditions acceptable to Bank, and (d) participant deposits.


SECTION 5.3.            MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Except as
identified on Schedule 5.3 hereto, incorporated herein by this reference, and
Except in connection with a Permitted Acquisition, merge into or consolidate
with any other entity; make any substantial change in the nature of Borrower's
business as conducted as of the date hereof; acquire all or substantially all of
the assets of any other entity except in connection with a Permitted
Acquisition; nor sell, lease, transfer or otherwise dispose of all or a
substantial or material portion of Borrower's assets except (a) sales, leases,
transfers or other dispositions in the ordinary course of its business, (b) the
sale of Borrower’s real estate located at 1956 Ambassador Way, Spokane, WA 99224
and (c) the sale of Borrower’s Bookrags business unit.


            As used herein, “Permitted Acquisition” means the purchase by
Borrower of all or substantially all of the assets, business, stock, partnership
interests or membership interests of any person or entity, or the acquisition by
Borrower of any corporation, partnership or limited liability company through a
merger or consolidation in which the surviving entity is Borrower, and which
satisfies the following conditions, as determined by Bank in its sole
discretion: (a) the purpose of the acquisition shall be to acquire a business in
a similar or related line of business to that of Borrower; (b) Bank shall have
received from Borrower such information regarding the terms and conditions of
the acquisition as it shall reasonably require; (c) no later than thirty (30)
days prior to the anticipated closing of such acquisition, Borrower shall
deliver consolidated pro forma financial statements to Bank, in form and
substance satisfactory to Bank and certified by the president or chief financial
officer of Borrower, evidencing that after giving effect to the acquisition, no
financial covenant of this Agreement shall be violated; (d) at the time of such
acquisition, no Event of Default (as defined in Section 6.1 hereof), and no
condition or event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default, shall exist or shall have occurred
and be continuing hereunder or under any of the other Loan Documents; and (e)
the acquisition shall comply with all applicable laws.”
 
 
 
-2-

--------------------------------------------------------------------------------

 


7.           In consideration of the changes set forth herein and as a condition
to the effectiveness hereof, immediately upon signing this Amendment Borrower
shall pay to Bank a non-refundable fee of $3,500.00.


8.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


9.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


                          WELLS FARGO BANK,
AMBASSADORS GROUP,
INC.                                                                     NATIONAL
ASSOCIATION


By: /s/Anthony F.
Dombrowik                                                             By: /s/
Thomas Thoen
       Anthony F.
Dombrowik,                                                                         Thomas
Thoen,
       Chief Financial
Officer                                                                             Relationship
Manager
 
 
 
 
 
 
 
 
-4-
 

--------------------------------------------------------------------------------

 
 
 